Citation Nr: 1003632	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for non-functioning 
right kidney.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2008, the Board remanded the Veteran's claim for 
additional development.


FINDINGS OF FACT

1.  By an August 1995 rating decision, the RO denied a claim 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for non-functioning right 
kidney; a timely appeal was not filed.

2.  Evidence received since the August 1995 rating decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
non-functioning right kidney; nor does it raise a reasonable 
possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  An August 1995 rating decision, which denied the 
Veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for non-
functioning right kidney, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence sufficient to reopen a 
previously denied claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
non-functioning right kidney has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for non-functioning right 
kidney.  The Veteran and his representative were notified of 
the information and evidence needed to substantiate the 
underlying claim.  The Veteran and his representative were 
notified that his claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
non-functioning right kidney was previously denied by an 
August 1995 decision.  The definition of new and material 
evidence was provided.  The Veteran was told that new and 
material evidence was needed to reopen the previously denied 
claim and that the new evidence had to pertain to the reason 
the claim was previously denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
September 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the Veteran and his representative 
have received notice of the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The agency of 
original jurisdiction (AOJ) notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the AOJ would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice requested the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claim.  Consequently, a remand of this issue 
for further notification of how to substantiate the claim is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran identified the Columbia VA 
Medical Center (VAMC); Columbia Regional Hospital; Urology 
Consultants of Central Missouri; and Nephrology and 
Hypertension Associates, including Drs. D., V., and W. as 
treatment providers with relevant medical information.  
Available records from those treatment providers were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Although not required in the absence of new and material 
evidence sufficient to reopen the previously denied claim, VA 
obtained a medical opinion in connection with this claim, the 
report of which is of record.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is sufficient 
as it is predicated on consideration of the private and VA 
medical records in the Veteran's claims file.  The opinion 
considers the statements of the Veteran, and provides a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist has been met.  

II.  Analysis

In June 1995, the Veteran filed a claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for non-functioning right kidney resulting 
from cystopanendoscopies that the Veteran underwent at the 
Columbia VAMC in September 1992 and November 1992.  That 
claim was denied in an August 1995 rating decision by the RO 
in St. Louis, Missouri.  A notice of disagreement from the 
Veteran was received by the RO on September 9, 1996.  The RO 
notified the Veteran by letter dated September 19, 1996, that 
his notice of disagreement had been untimely.  In that 
letter, the RO also provided the Veteran with his procedural 
rights concerning the RO's action.  The Veteran failed to 
file an appeal regarding timeliness; thus, the August 1995 
decision is final.  38 C.F.R. § 3.104, 20.302, 20.1103.

With respect to claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 provides in pertinent part that compensation 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in additional disability.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran 
has an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability and (1) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

Even though the RO appears to have denied the Veteran's claim 
on the merits, the Board must first determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the August 1995 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the August 1995 
decision included:  the Veteran's STRs and personnel records; 
medical treatment records from Letterman General Hospital 
dated in November 1971; medical treatment records from the 
Columbia VAMC dated from February 1978 to May 1993; medical 
treatment records from Nephrology and Hypertension Associates 
dated from March 1995 to June 1995; and statements by the 
Veteran and his representative.

In denying the claim in August 1995, the RO found that the 
evidence of record did not show that the cystopanendoscopies 
that the Veteran underwent at the Columbia VAMC in September 
1992 and November 1992 resulted in a non-functioning right 
kidney.  Consequently, in order for the claim to be reopened, 
new and material evidence must be received that pertains to 
the causation element of a 38 U.S.C.A. § 1151 claim.

New evidence added to the record since the August 1995 
decision includes:  medical treatment records from the 
Columbia VAMC dated from June 2004 to December 2008; medical 
treatment records from Urology Consultants of Central 
Missouri dated from February 1994 to February 1997; medical 
treatment records from Columbia Regional Hospital dated from 
February 1994 to March 1997; medical treatment records from 
Nephrology and Hypertension Associates dated from November 
1995 to November 2008; a VA medical opinion report dated in 
April 2004; and statements by the Veteran and his 
representative.

A review of the new evidence reveals a February 1994 record 
from Nephrology and Hypertension Associates signed by a Dr. 
D. that includes the note:

At the close of the office visit the 
patient informed me that he might be 
investigating grounds in his case for 
lawsuit against the VA and we had a brief 
conversation regarding follow-up after 
ureteroscopy versus his responsibility in 
asking appropriate questions and keeping 
his follow-up appointments.  Apparently, 
he tells me that they made a follow-up  
appointment for him, that he called and 
cancelled the day before to reschedule 
further in the future without conferring 
with his physicians and he claims that if 
he had only known the gravity of the 
complications he might not had made his 
appointment for so far in the future.  I 
pointed out to him that if he had 
consulted with his physicians at the time 
he needed to make the change he might had 
been warned to make an earlier 
appointment. 

A February 1995 record from Columbia Regional Hospital 
indicates a diagnosis of a nearly non-functional right kidney 
"believed to be due to loss of renal parenchyma with 
atrophic small kidney, probably related to long-standing 
obstructive hydronephrosis."  A February 1995 record from 
Nephrology and Hypertension Associates signed by a Dr. D. 
indicates the Veteran's right kidney failure followed the 
September 1992 and November 1992 cystopanendoscopies at the 
Columbia VAMC, but no causation was mentioned.  An August 
1995 record from Nephrology and Hypertension Associates 
signed by a Dr. D. indicates that the Veteran's complicated 
history with renal calculus disease resulted in the loss of 
his right kidney function.  Finally, an April 2004 VA medical 
opinion indicates:

Review of the records fails to 
demonstrate the date of onset of the 
patient's right nonfunctioning kidney.  
The exact nature and etiology of the 
nonfunctioning right kidney is not able 
to be determined and an opinion would be 
purely speculative.  It is the opinion of 
this examiner that review of the records 
failed to show carelessness, negligence, 
error in judgment or lack of proper skill 
with regard to the surgery and the postop 
care.  It is known that harming the 
ureter is a potential risk of this type 
of procedure and that it was diagnosed 
and addressed in an appropriate manner.  
The medical records failed to demonstrate 
any issue that would suggest inadequate 
followup and care. . . .

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the new evidence of record does not 
address the causation element of the claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for non-functioning right kidney-the 
absence of which was the reason the claim was denied in the 
August 1995 decision.  Here, medical records from both 
Columbia Regional Hospital and Nephrology and Hypertension 
Associates attribute the failure of the Veteran's right 
kidney to his history of renal calculus disease/ 
hydronephrosis.  Additionally, the VA medical examiner found 
no carelessness, negligence, error in judgment or lack of 
proper skill on the part of the Columbia VAMC regarding the 
September 1992 cystopanendoscopy, the November 1992 
cystopanendoscopy, or the subsequent follow-up care.  
Therefore, the new evidence, which was associated with the 
record since the last final decision, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Consequently, the new evidence is not material because it 
does not pertain to the salient question of whether the 
failure of the Veteran's right kidney was the result of the 
cystopanendoscopies that the Veteran underwent at the 
Columbia VAMC in September 1992 or November 1992.  Thus, it 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
non-functioning right kidney is not reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
non-functioning right kidney is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


